On Motion for Rehearing.
Appellant's motion for rehearing has been given careful consideration, but we are unconvinced of error in the original disposition, and therefore overrule it.
Indebtedness to it, however, for directing attention to two slight inaccuracies in the former opinion, is acknowledged, and opportunity is here taken to make correction. On page 786 the reference to the view of the railway track to the east as being unobstructed after the 40-foot zone was reached should have read "for at least a quarter of a mile," instead of "for perhaps a quarter of a mile;" on page 786, the recitations concerning the "aisle or opening" beyond the bois d'arc bush were not meant to be a finding of fact that there was an actual aisle, in the sense of an opening about 3 feet wide between opposite walls of timber on either side running from the public road to the railroad track or right of way, but that at the 60-foot distance the disposition toward each other of the bois d'arc bush, the nearest building to it, and the adjacent trees was such that one approaching the railroad along the highway in a moving automobile would have his view restricted to a narrow opening, which would only enable him to see a small part of the track where his line of vision struck it east of the crossing; that is clearely the meaning and effect of the testimony of the witness Hawes about the matter, and no other mentioned it.
Motion overruled.